                 Case 5:16-cr-00519-LHK Document 390 Filed 08/10/21 Page 1 of 2



 1   GEOFFREY HANSEN
     Acting Federal Public Defender
 2   Northern District of California
     GRAHAM ARCHER
 3   GRAHAM ARCHER
     Assistant Federal Public Defenders
 4
     8th Floor - Suite 820
 5   55 South Market Street
     San Jose, CA 95113
 6   Telephone: (408) 291-7753
     Facsimile: (408) 291-7399
 7   Email:        Severa_Keith@fd.org

 8
     Counsel for Defendant Wolfenbarger
 9

10
                                    IN THE UNITED STATES DISTRICT COURT
11
                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                             SAN JOSE DIVISION
13

14
       UNITED STATES OF AMERICA,                          Case No.: CR 16-519 LHK
15
                       Plaintiff,                         DEFENDANT’S STATEMENT RE
16                                                        PUBLIC DISCLOSURES (DOCKET 388)
                 v.
17                                                        Court:          Hon. Lucy H. Koh
      JOHN WOLFENBARGER,                                  Hearing Date:   TBA
18
                       Defendant.
19

20

21          The defense has reviewed the Court’s Proposed Protective Order to Limit Public Disclosures
22   (Docket 388). The defense has no objection to the Court’s proposed measures.
23          //
24          //
25          //
26          //
27          //
28          //

     DEF. PROPOSED LIM. INSTR. RE CHATS
     WOLFENBARGER, CR 16-519–432 LHK
                                                      1
               Case 5:16-cr-00519-LHK Document 390 Filed 08/10/21 Page 2 of 2



 1

 2
      Dated:      August 10, 2021                   Respectfully submitted,
 3
                                                    GEOFFREY HANSEN
 4                                                  Acting Federal Public Defender
                                                    Northern District of California
 5
                                                              /S
 6                                                  GRAHAM ARCHER
                                                    Assistant Federal Public Defender
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEF. PROPOSED LIM. INSTR. RE CHATS
     WOLFENBARGER, CR 16-519–432 LHK
                                                2
